Case 2:20-cv-10012-FMO-PVC Document 31 Filed 11/19/20 Page 1 of 9 Page ID #:171



    1 MICHAEL G. WALKER, State Bar No. 150554
      County Counsel, County of Ventura
    2 EMILY T. GARDNER, State Bar No. 246980
      Assistant County Counsel
    3 800 South Victoria Avenue, L/C #1830
      Ventura, California 93009
    4 Telephone: (805) 654-2573
      Facsimile: (805) 654-2185
    5 E-mail:     emily.gardner@ventura.org
    6 Attorneys for Defendants County
      of Ventura and Ventura County
    7 Sheriff Bill Ayub
    8
    9                        UNITED STATES DISTRICT COURT
   10                       CENTRAL DISTRICT OF CALIFORNIA
   11
   12 PATRICK ALLEN CANNAVAN,                 )   No. 2:20 cv-10012 FMO (PVCx)
      etc.                                    )
   13                                         )   DEFENDANTS’ ANSWER TO
                   Plaintiffs,                )   PLAINTIFF’S VERIFIED CLASS
   14      vs.                                )   ACTION COMPLAINT FOR
                                              )   INJUNCTIVE AND DECLARATORY
   15 COUNTY OF VENTURA,                      )   RELIEF
      VENTURA COUNTY SHERIFF                  )
   16 BILL AYUB, and DOES 1-10,               )   Judge: Hon. Fernando M. Olguin
      inclusive,                              )   Trial: Not Set
   17                                         )
                                              )   Complaint Filed: October 30, 2020
   18                      Defendants.        )
                                              )
   19                                         )
   20         Defendants County of Ventura and Ventura County Sheriff Bill Ayub
   21 (“Defendants”) respond to the complaint (“complaint”) of plaintiff Patrick
   22 Cannavan, on behalf of himself and all others similarly situated (“Plaintiff”) filed
   23 on October 3, 2020, as follows:
   24               RESPONSES TO ALLEGATIONS OF COMPLAINT
   25         1. There are no factual allegations to admit or deny in this paragraph as this
   26 paragraph only states the legal grounds on which Plaintiff bases his complaint.
   27 Defendants deny that any eligible inmates were denied their right to vote.
   28 / / /
                                                  1
                    DEFENDANTS’ ANSWER TO PLAINTIFF’S VERIFIED CLASS ACTION
                      COMPLAINT FOR INJUNCTIVE AND DECLARATORY RELIEF
Case 2:20-cv-10012-FMO-PVC Document 31 Filed 11/19/20 Page 2 of 9 Page ID #:172



    1         2. There are no factual allegations to admit or deny in this paragraph as this
    2 paragraph only states the legal grounds on which Plaintiff bases his complaint.
    3 Defendants deny that any eligible inmates were denied their right to vote.
    4         3. Defendants admit that during the relevant time period, Plaintiff was an
    5 inmate housed at the Todd Road Jail facility near Santa Paula, California.
    6 Defendants admit that Plaintiff requested a ballot to vote in the November 3, 2020,
    7 election. Defendants admit that Plaintiff was eligible and registered to vote in the
    8 November 3, 2020, election. Except as expressly admitted, Defendants deny each
    9 and every allegation in this paragraph.
   10         4. Defendants admit that they house inmates at the Todd Road Jail facility
   11 and the Pre-Trial Detention Facility (also referred to as the Main Jail) who are
   12 eligible to vote. Except as expressly admitted, Defendants deny each and every
   13 allegation in this paragraph.
   14         5. There are no factual allegations to admit or deny in this paragraph as this
   15 paragraph only states the legal grounds on which Plaintiff’s complaint is based.
   16 Defendants deny that Plaintiff’s rights were violated.
   17         6. Defendants admit that the court has subject matter jurisdiction over this
   18 action.
   19         7. Defendants admit venue is proper.
   20         8. There are no factual allegations to admit or deny in this paragraph.
   21 Defendants deny Plaintiff is entitled to declaratory relief.
   22         9. Defendants admit that, during the relevant time period, Plaintiff was an
   23 inmate housed at the Todd Road Jail. Defendants are informed and believe that
   24 Plaintiff is a 56-year old male. Defendants deny that Plaintiff has been denied his
   25 constitutional right to vote.
   26         10. Defendants admit that the County of Ventura is a public entity and the
   27 Ventura County Sheriff’s Office is a constituent agency of the County of Ventura.
   28 / / /
                                                 2
                    DEFENDANTS’ ANSWER TO PLAINTIFF’S VERIFIED CLASS ACTION
                      COMPLAINT FOR INJUNCTIVE AND DECLARATORY RELIEF
Case 2:20-cv-10012-FMO-PVC Document 31 Filed 11/19/20 Page 3 of 9 Page ID #:173



    1 Defendants admit that Bill Ayub is the elected Sheriff in Ventura County.
    2 Defendants admit that the Sheriff’s Office operates the following detention
    3 facilities in Ventura County: the Pre-Trial Detention Facility; Todd Road Jail; and
    4 East County Jail. Defendants admit that during the relevant time periods Plaintiff
    5 was an inmate at the Todd Road Jail. Except as expressly admitted, Defendants
    6 deny each and every allegation in this paragraph.
    7         11. Defendants admit that Bill Ayub is the elected Sheriff in Ventura
    8 County. Defendants admit that the Sheriff’s Office operates the following
    9 detention facilities in Ventura County: the Pre-Trial Detention Facility; Todd
   10 Road Jail; and East County Jail. Defendants admit that during the relevant time
   11 periods Plaintiff was an inmate at the Todd Road Jail. Except as expressly
   12 admitted, Defendants deny each and every allegation in this paragraph.
   13         12. Defendants admit that there was an election on November 3, 2020, with
   14 a variety of matters on which to vote. Defendants lack sufficient knowledge or
   15 information to form a belief as to the truth of the remaining allegations in this
   16 paragraph and on that basis deny the allegations.
   17         13. Defendants deny each and every factual allegation in this paragraph.
   18         14. Defendants admit that during the relevant time period, Plaintiff was an
   19 inmate housed at the Todd Road Jail. Defendants also admit that Plaintiff is
   20 awaiting trial on felony charges and has been in Sheriff’s Office custody since July
   21 18, 2018.
   22         15. Defendants admit that Plaintiff was eligible and registered to vote for
   23 the November 3, 2020, election. Defendants admit Plaintiff requested a ballot to
   24 vote in the November 3, 2020, election. Defendants admit that Sheriff’s Office
   25 employees informed Plaintiff they would help him get a ballot for the November 3,
   26 2020, election. Except as expressly admitted, Defendants deny each and every
   27 remaining factual allegation in this paragraph.
   28 / / /
                                                 3
                    DEFENDANTS’ ANSWER TO PLAINTIFF’S VERIFIED CLASS ACTION
                      COMPLAINT FOR INJUNCTIVE AND DECLARATORY RELIEF
Case 2:20-cv-10012-FMO-PVC Document 31 Filed 11/19/20 Page 4 of 9 Page ID #:174



    1         16. Defendants deny each and every factual allegation in this paragraph.
    2         17. There are no factual allegations to admit or deny in this paragraph as
    3 this paragraph only states the legal grounds on which Plaintiff bases his complaint.
    4 Defendants deny that a class action is appropriate and deny that Plaintiff is entitled
    5 to any of the remedies he seeks.
    6         18. Defendants deny each and every factual allegation in this paragraph.
    7         19. Defendants deny each and every factual allegation in this paragraph.
    8         20. There are no factual allegations to admit or deny in this paragraph.
    9 Defendants deny that a class action is appropriate.
   10         21. There are no factual allegations to admit or deny in this paragraph.
   11 Defendants deny that a class action is appropriate.
   12         22. There are no factual allegations to admit or deny in this paragraph.
   13 Defendants deny that a class action is appropriate.
   14         23. Defendants deny each and every factual allegation in this paragraph.
   15         24. There are no factual allegations to admit or deny in this paragraph.
   16 Defendants deny that a class action is appropriate.
   17         25. There are no factual allegations to admit or deny in this paragraph.
   18 Defendants deny that a class action is appropriate and deny that Plaintiff’s or any
   19 other inmate’s right to vote was violated.
   20         26. Defendants deny each and every factual allegation in this paragraph.
   21         27. Defendants deny each and every factual allegation in this paragraph.
   22         28. Defendants lack sufficient knowledge or information to form a belief as
   23 to the truth of the allegations in this paragraph and on that basis deny the
   24 allegations.
   25         29. There are no factual allegations to admit or deny in this paragraph.
   26 Defendants deny that a class action is appropriate and deny that Plaintiff’s or any
   27 other inmate’s right to vote was violated.
   28 / / /
                                                 4
                     DEFENDANTS’ ANSWER TO PLAINTIFF’S VERIFIED CLASS ACTION
                       COMPLAINT FOR INJUNCTIVE AND DECLARATORY RELIEF
Case 2:20-cv-10012-FMO-PVC Document 31 Filed 11/19/20 Page 5 of 9 Page ID #:175



    1         30. There are no factual allegations to admit or deny in this paragraph.
    2 Defendants deny that a class action is appropriate and deny that Plaintiff’s or any
    3 other inmate’s right to vote was violated.
    4         31. Defendants incorporate by reference their responses to paragraphs 1
    5 through 30, herein.
    6         32. There are no factual allegations to admit or deny in this paragraph.
    7         33. There are no factual allegations to admit or deny in this paragraph.
    8         34. There are no factual allegations to admit or deny in this paragraph.
    9         35. Defendants deny they failed to provide ballots to inmates who were
   10 registered to vote and who requested ballots. Defendants further deny that
   11 Plaintiff’s or any other inmate’s right to vote was violated.
   12         36. Defendants deny each and every factual allegation in this paragraph.
   13         37. Defendants deny each and every factual allegation in this paragraph.
   14         38. Defendants incorporate by reference their responses to paragraphs 1
   15 through 37 herein.
   16         39. There are no factual allegations to admit or deny in this paragraph.
   17         40. There are no factual allegations to admit or deny in this paragraph.
   18         41. There are no factual allegations to admit or deny in this paragraph.
   19         42. Defendants deny each and every factual allegation in this paragraph.
   20         43. Defendants deny each and every factual allegation in this paragraph.
   21         44. Defendants incorporate by reference their responses to paragraphs 1
   22 through 43 herein.
   23         45. There are no factual allegations to admit or deny in this paragraph.
   24         46. Defendants deny each and every factual allegation in this paragraph.
   25         47. Defendants deny each and every factual allegation in this paragraph.
   26         48. Defendants incorporate by reference their responses to paragraphs 1
   27 through 47 herein.
   28 / / /
                                                 5
                    DEFENDANTS’ ANSWER TO PLAINTIFF’S VERIFIED CLASS ACTION
                      COMPLAINT FOR INJUNCTIVE AND DECLARATORY RELIEF
Case 2:20-cv-10012-FMO-PVC Document 31 Filed 11/19/20 Page 6 of 9 Page ID #:176



    1         49. Defendants deny each and every factual allegation in this paragraph.
    2         50. Defendants deny Plaintiff is entitled to declaratory relief.
    3         51. Defendants incorporate by reference their responses to paragraphs 1
    4 through 50 herein.
    5         52. Defendants deny each and every factual allegation in this paragraph.
    6         53. Defendants deny Plaintiff is entitled to declaratory relief.
    7                                PRAYER FOR RELIEF
    8         54. Defendants deny Plaintiff is entitled to the relief he seeks, including
    9 attorney fees. Defendants further deny that Plaintiff is entitled to declaratory relief
   10 or class certification.
   11 / / /
   12 / / /
   13 / / /
   14 / / /
   15 / / /
   16 / / /
   17 / / /
   18 / / /                [Remainder of page intentionally left blank.]
   19 / / /
   20 / / /
   21 / / /
   22 / / /
   23 / / /
   24 / / /
   25 / / /
   26 / / /
   27 / / /
   28 / / /
                                                 6
                    DEFENDANTS’ ANSWER TO PLAINTIFF’S VERIFIED CLASS ACTION
                      COMPLAINT FOR INJUNCTIVE AND DECLARATORY RELIEF
Case 2:20-cv-10012-FMO-PVC Document 31 Filed 11/19/20 Page 7 of 9 Page ID #:177



    1                             AFFIRMATIVE DEFENSES
    2         Defendants’ investigation into this case is ongoing. Defendants assert the
    3 following affirmative defenses based upon facts presently known, but reserve the
    4 right to supplement these defenses should they learn of additional facts giving rise
    5 to an affirmative defense not stated below.
    6                      FIRST AFFIRMATIVE DEFENSE
    7         Plaintiff’s claims are barred, in whole or in part, because Defendants are
    8 entitled to absolute and/or qualified immunity for their alleged actions and/or
    9 omissions, including to the extent that any defendant is a state actor immune from
   10 claims asserted under 42 United States Code section 1983.
   11                        SECOND AFFIRMATIVE DEFENSE
   12         Certain of Plaintiff’s claims are barred, in whole or in part, because Plaintiff
   13 failed to timely present a claim to the County of Ventura as required by
   14 Government Code section 900 et seq.
   15                         THIRD AFFIRMATIVE DEFENSE
   16         Plaintiff’s claims are barred, in whole or in part, because and to the extent
   17 that the complaint fails to state required elements of each cause of action alleged
   18 or otherwise fails to adequately establish a prima facie case against Defendants.
   19                        FOURTH AFFIRMATIVE DEFENSE
   20         Plaintiff’s claims are barred, in whole or in part, by the applicable statute of
   21 limitations.
   22                         FIFTH AFFIRMATIVE DEFENSE
   23         Defendants are not liable for the acts or omissions of their employees which
   24 occurred outside the scope of those employees’ employment with the County of
   25 Ventura and/or the Ventura County Sheriff’s Office.
   26                         SIXTH AFFIRMATIVE DEFENSE
   27         Certain of Plaintiff’s claims are barred because there is no municipal policy,
   28 practice or custom that resulted in a constitutional deprivation.
                                                  7
                     DEFENDANTS’ ANSWER TO PLAINTIFF’S VERIFIED CLASS ACTION
                       COMPLAINT FOR INJUNCTIVE AND DECLARATORY RELIEF
Case 2:20-cv-10012-FMO-PVC Document 31 Filed 11/19/20 Page 8 of 9 Page ID #:178



    1                       SEVENTH AFFIRMATIVE DEFENSE
    2         Certain of Plaintiff’s claims are barred because Defendants’ policy was in
    3 furtherance of a compelling government interest and the regulation was the least
    4 restrictive means to further that interest.
    5                        EIGHTH AFFIRMATIVE DEFENSE
    6         Certain of Plaintiff’s claims are barred because Defendants’ policy was not
    7 a substantial burden on Plaintiff’s right to vote.
    8                         NINTH AFFIRMATIVE DEFENSE
    9         Plaintiff’s claims are barred, in whole or in part, because such claims are
   10 moot.
   11                        TENTH AFFIRMATIVE DEFENSE
   12         Plaintiff’s claims are barred, in whole or in part, because and to the extent
   13 that Plaintiff’s own conduct, acts, omissions and/or negligence caused or
   14 contributed to any damages he claims to have suffered.
   15                      ELEVENTH AFFIRMATIVE DEFENSE
   16         Plaintiff’s claims are barred, in whole or in part, because Defendants acted
   17 in good faith and without malicious intent in connection with the conduct alleged
   18 in the complaint.
   19                      TWELFTH AFFIRMATIVE DEFENSE
   20         Plaintiff’s claims are barred, in whole or in part, based on the doctrines of
   21 waiver and estoppel in that the conduct, actions and inactions of Plaintiff amount
   22 to and constitute a waiver of any right Plaintiff may have had in reference to the
   23 matters alleged in the complaint.
   24                     THIRTEENTH AFFIRMATIVE DEFENSE
   25         Plaintiff’s claims are barred, in whole or in part, because and to the extent
   26 that Plaintiff assumed risks that caused or contributed to the harm he claims to
   27 have suffered.
   28 / / /
                                                    8
                    DEFENDANTS’ ANSWER TO PLAINTIFF’S VERIFIED CLASS ACTION
                      COMPLAINT FOR INJUNCTIVE AND DECLARATORY RELIEF
Case 2:20-cv-10012-FMO-PVC Document 31 Filed 11/19/20 Page 9 of 9 Page ID #:179



    1                      FOURTEENTH AFFIRMATIVE DEFENSE
    2         Plaintiff’s claims are barred, in whole or in part, because and to the extent
    3 that Plaintiff has unclean hands.
    4                      FIFTEENTH AFFIRMATIVE DEFENSE
    5         Plaintiff’s claims are barred, in whole or in part, due to lack of proper or
    6 effective service.
    7                      SIXTEENTH AFFIRMATIVE DEFENSE
    8         Plaintiff’s claims are barred, in whole or in part, because even if Plaintiff
    9 suffered any actual damages, Plaintiff failed to mitigate such damages.
   10                                        PRAYER
   11 WHEREFORE, Defendants pray as follows:
   12         1. That Plaintiff take nothing by reason of the complaint and that judgment
   13 be rendered in favor of Defendants;
   14         2. That Defendants be awarded costs of suit incurred in defense of this
   15 action; and
   16         3. For such other relief as the court deems proper.
   17                                     JURY DEMAND
   18         In the event that the action reaches trial and without prejudice to their right
   19 to make trial dismissal motions, Defendants demand that trial be to a jury, in
   20 accordance with Federal Rule of Civil Procedure 38(b)(1).
   21
   22                                          MICHAEL G. WALKER
                                               County Counsel, County of Ventura
   23
   24 Dated: November 20, 2020                 By            /s/
   25                                                 EMILY T. GARDNER
                                                      Assistant County Counsel
   26
                                               Attorneys for Defendants County of
   27                                          Ventura and Ventura County Sheriff Bill
                                               Ayub
   28
                                                  9
                    DEFENDANTS’ ANSWER TO PLAINTIFF’S VERIFIED CLASS ACTION
                      COMPLAINT FOR INJUNCTIVE AND DECLARATORY RELIEF
